Citation Nr: 1626459	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the character of the Veteran's discharge from service for the period extending from April 21, 1984 to September 13, 1985 constitutes a bar to VA benefits.

2.  Entitlement to nonservice-connected disability pension benefits.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include claimed posttraumatic stress disorder (PTSD), depression, and schizophrenia.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for alopecia.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 21, 1980 to February 7, 1984, and from February 8, 1984 to September 13, 1985.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 Administrative Decision and April and November 2010 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.  

During the course of this appeal, the Veteran requested a hearing in support of his claims, initially before the Board at the RO, then before a Decision Review Officer at the RO.  In July 2014, however, on the Veteran's behalf, his representative withdrew the request.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

Other than the claim for nonservice-connected pension, the remaining issues are addressed in the REMAND portion of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served solely in the 1980s, not during a recognized period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

With the sole issue being decided at this time, the Board need not determine whether VA complied with these duties. Rather, because the basic facts in this case are not in dispute and the application of the law to those facts is the only matter for resolution, the VCAA is inapplicable.  See Manning v. Principi, 16 Vet. App. 534 (2002) (in cases where the law and not the evidence is dispositive, the VCAA has no effect on an appeal); Smith v. Gober, 14 Vet. App. 227 (2002). 

Analysis

In a statement dated April 2013, the Veteran indicates he is seeking nonservice-connected unemployability (presumed to mean pension benefits) and service-connected unemployability (discussed below in the REMAND section of this decision).  He has not explained why he believes he is entitled to such benefits. 

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances provided he or she meets the requisite service requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements if he or she served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

Here, the Veteran served solely in the 1980s, after the Vietnam era, but prior to the Persian Gulf War.  This is not a recognized period of war.  See 38 C.F.R. § 3.2.  As such, he does not meet the threshold criteria for basic eligibility for nonservice connected disability pension benefits and this claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Nonservice-connected disability pension benefits are denied.



	(CONTINUED ON NEXT PAGE)

REMAND

The Board regrets the delay that will result from remanding, rather than immediately deciding, the remaining claims, but further action is necessary before the Board can proceed.

The Veteran served on active duty in the U.S. Marine Corps from April 21, 1980 to February 7, 1984, and from February 8, 1984 to September 13, 1985.  According to a January 2010 Administrative Decision, the latter period of service was not honorable, thereby barring the Veteran from receiving VA benefits based on such service.  In concluding such service was not honorable, the RO found that the Veteran had been confined and in the hands of civil and military authorities in 1984 and 1985, but had no mitigating reasons, such as insanity, for the actions leading to the confinement.  

The Veteran, who is now mentally ill and homeless, initially claimed that he attempted suicide in service because his child fell from a two-story window and eventually died and his service department did not allow him to attend the funeral.  Prior to issuing the Administrative Decision, the RO did not endeavor to verify the Veteran's assertion in this regard.  Since then, the RO has challenged the Veteran's credibility by referring to inconsistent histories he reported pertaining to the in-service suicide attempt.  

First, many of the service personnel records to which the RO refers are illegible such that the Board is unable to get a clear picture of the Veteran's status during his second period of active service.  Some of his service treatment records are also illegible.  Recopying is thus necessary.

Second, in light of the documented suicide attempt, it is clear the Veteran had mental health issues during his second period of service.  It is also clear the Veteran now has multiple, severe mental disabilities, both neuroses and psychoses.  Even if his statements are inconsistent, other inquires can be made to verify the allegation that his child fell and died prior to the suicide attempt.  The service treatment records that are legible include a finding, noted days after the attempt, that the Veteran had no suicidal or homicidal ideation.  The Veteran's mental health status and the nature of the records now available demand that this case be evaluated by a mental health professional for two purposes:  (1) to determine whether there were mitigating factors for the actions that led to the Veteran's confinement and discharge on September 13, 1985; and (2) to determine when the Veteran's current mental health disabilities initially manifested.  

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the piece of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) . 

Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity. VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others. Id. He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. Id. 

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder. Id. The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder. Id. The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. Id.

Generally, a former service member applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge. See Stringham v. Brown, 8 Vet. App. 445, 449   (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations. Gardner v. Shinseki, 22 Vet. App. 415   (2009). Therefore, an opinion must be obtained.

In addition, service treatment records show the Veteran had alopecia in his second period of service, a condition that, more often than not, is permanent.  The Veteran also claims that he has headaches and hypertension, both documented in post-service treatment records, which developed secondary to the stress he suffered during his second period of active service.  If, and only if, a favorable determination is made as to the character of his discharge from service, then VA examinations must be obtained for these claims.  

The Board defers a decision on the claim of entitlement to a TDIU as it is inextricably intertwined with the claims being remanded. 

Accordingly, these claims are remanded for the following development:

1.  Contact the Veteran and ask him to provide evidence of his child's illness/injury and then death in 1985, prior to his suicide attempt.  He should also provide a detailed statement about the reasons for the various periods of being absent without leave in 1984 and 1985 and the other offenses that led to his confinement.

2.  Recopy the Veteran's service treatment and personnel records so they are legible.  If any remain illegible after copying, make a handwritten copy of all information contained in the record.  

3.  Obtain the Veteran's medical records from the VAMC Charleston for treatment from June 2014 to the present.

4.  Only after associating legible service records with Virtual VA or VBMS, afford the Veteran a VA examination by a mental health specialist.  Advise the examiner to perform all necessary testing and then follow these instructions. 

a.  Review the Veteran's history of mental health issues.  

b.  Review the electronic records, paying particular attention to the Veteran's service treatment records, which include an August 1985 psychiatric consultation report following a suicide attempt, his service personnel records, which show multiple periods of confinement in 1984 and 1985, and the January 2010 Administrative Decision finding the Veteran's second period of service not honorable.  

c.  Diagnose all psychiatric disabilities shown to exist or which have been diagnosed during the course of this appeal.  

d.  Discuss when each of the Veteran's psychiatric disabilities initially manifested.

e.  Opine whether the record shows the Veteran was insane (see definition above) at the time of the actions/offenses that led to his confinement and discharge from service. 

f.  Specifically indicate whether any current psychiatric disability is at least as likely as not (50% or greater probability) related to the Veteran's service.  

g.  Provide rationale, with references to the record, for the opinions expressed.  

h.  If an opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

5.  Only if the character of discharge issue is resolved in the Veteran's favor, then afford him a VA examination in support of his claims for service connection for headaches, hypertension and alopecia.  Advise the examiner to perform all necessary diagnostic testing and then follow these instructions. 

a.  Record in detail the Veteran's history of hair loss and headaches.  

b.  Review the electronic records, paying particular attention to the Veteran's service treatment records, which include an alopecia diagnosis and suicide attempt, and post-service treatment records, which include headache and hypertension diagnoses.  

c.  Offer an opinion as to whether the headaches are at least as likely as not (50% or greater probability) related to the Veteran's service, including the stress experienced during his second period of service.

d.  Offer an opinion as to when the Veteran's hypertension initially manifested.  

e.  Specifically indicate whether the hypertension is at least as likely as not (50% or greater probability) related to the stress the Veteran experienced during his second period of service.

f.  Indicate whether the Veteran currently has alopecia.  

g.  If so, offer an opinion as to whether the alopecia is at least as likely as not (50% or greater probability) related to the Veteran's service.  In so doing, specify when the alopecia initially manifested.  

h.  Provide rationale, with references to the record, for the opinions expressed.  

i.  If an opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

6.  Review the examination reports to ensure they comply with the above instructions.  If either does not, return it to the examiner for correction. 

7.  Readjudicate the claims.  If any is again denied, send the Veteran and his representative a supplemental statement of the case and provide them the appropriate time period to respond before returning this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


